Citation Nr: 9917794	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-099 34	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for recurrent 
low back strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran an 
increased evaluation of his service-connected low back strain 
to 10 percent disabling, effective September 9, 1996.  The 
veteran disagreed with this evaluation and subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in Montgomery, Alabama, on July 15, 1998, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back strain is manifested by moderate 
functional limitation, mild lumbar curvature, mild paraspinal 
tightness, no muscle spasms, no tenderness over the sacral 
joint area, no neurological deficits, forward flexion of 90 
degrees, backward extension of 20 degrees, lateral flexion of 
20 degrees bilaterally, rotation of 20 degrees bilaterally, 
with pain but no radiation to lower extremities, normal 
posture, and x-ray evidence of mild degenerative changes.


CONCLUSION OF LAW

The criteria for a 20 percent  evaluation for recurrent low 
back strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has muscle spasms, cannot do 
heavy lifting and has pain on bending, prolonged sitting, and 
prolonged standing.  He also states that he takes pain 
medication for his recurrent low back strain.  His 
contentions regarding the increase in severity of his 
recurrent low back strain constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection for recurrent low back strain was 
originally granted in a July 1977 RO decision, and assigned a 
noncompensable rating effective June 2, 1977.  In a November 
1996 decision the RO increased the evaluation of the 
veteran's recurrent low back strain to 10 percent, effective 
September 9, 1996, the date the veteran's claim was received.  
The veteran perfected an appeal of the latter decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Additionally, governing VA regulations set forth at 38 C.F.R. 
§ 4.40, 4.45 (1998), provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40, 4.45 (1998).  
Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's recurrent low back strain under Diagnostic Code 
provisions 5292 and 5295.  Under Diagnostic Code 5292, a 10 
percent rating is warranted for a slight limitation of motion 
in the lumbar spine, a 20 percent rating for moderate 
limitation of motion in the lumbar spine, and a 40 percent 
rating for severe limitation of motion.  Diagnostic Code 5295 
requires lumbosacral strain with characteristic pain on 
motion for a 10 percent evaluation, and lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in the standing position for a 20 
percent rating, and severe lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion for a 40 percent 
rating.  Because the veteran has never been diagnosed with 
intervertebral disc syndrome, demonstrates no neurological 
symptoms, and has no lumbar ankylosis, the provisions of 
Diagnostic Codes 5289 (lumbar ankylosis) and 5293 
(intervertebral disc syndrome) are not applicable.  
Additionally, the Board notes that although there is clinical 
evidence of mild degenerative changes in the veteran's lumbar 
spine, his lumbar arthritis has not been associated with his 
service-connected recurrent low back strain.  Therefore, 
consideration of a separate rating for arthritis of the 
lumbar spine is not appropriate.

Turning to the medical evidence of record, private treatment 
records from a Dr. Howard for the period from September 1980 
to June 1998 indicate that the veteran was treated on a 
regular basis for low back pain due to muscle strain.  He was 
given shots and physical therapy, along with pain medication.  
No neurological symptoms were noted, and no muscle spasms 
were noted.  Private treatment records from Dr. Fowler for 
September 1996 to October 1996 indicate that the veteran was 
treated for an exacerbation of his back pain due to an 
incident at work.  He was given physical therapy and ended 
his treatment in October 1996 pain free according to Dr. 
Fowler's notations.  Her treatment notations also indicate 
that the veteran had some pain on motion at his initial visit 
in September 1996, but no tenderness and no muscle spasms.  
His range of motion was good upon his return to work in 
October 1996.

Along with his private treatment records, the veteran was 
given two VA examinations.  The first examination in October 
1996 indicated that the veteran had been shown to have a 
bulging disc without herniation on a magnetic resonance 
imaging test.  He complained of pain without radiation to the 
lower extremities, causing him to miss time from work.  The 
physical findings indicated no postural abnormalities, no 
fixed deformity, and well developed musculature of the back.  
His ranges of motion were 90 degrees forward flexion, 20 
degrees backward extension, 20 degrees lateral flexion 
bilaterally, and 30 degrees rotation, bilaterally.  There was 
no objective evidence of pain on motion and no motor or 
sensory loss.  Straight leg raising was positive at 45 
degrees on the right and 60 degrees on the left.  The 
diagnosis was a history of chronic low back pain and mild 
degenerative arthritic changes by x-ray evidence.

In November 1998 the veteran was given a second VA 
examination, the physical findings revealed a normal posture 
with mild lumbar curvature, mild paraspinal tightness but no 
spasms, no tenderness over the sacral joint area, a normal 
heel/toe walk, no tenderness over the sciatic notch, a 
negative Trendelenburg test bilaterally, and ranges of motion 
of 100 degrees forward flexion, 20 degrees backward 
extension, 20 degrees lateral flexion bilaterally, and 20 
degrees rotation bilaterally, with complaints of low back 
pain but no radiation.  The examiner diagnosed chronic low 
back pain and mechanical myofascial pain syndrome with mild 
arthritic changes.  Additionally, the examiner noted that the 
veteran had moderate functional limitation due to pain in his 
lower back.

Given the evidence of record, the Board finds that the level 
of impairment demonstrated by the veteran's recurrent low 
back strain most nearly approximates a 20 percent rating 
under Diagnostic Code 5292 (moderate limitation of motion of 
the lumbar spine).  His recent ranges of motion indicate some 
limitation of motion with pain, and the June 1998 VA examiner 
noted that his functional impairment due to pain was 
moderate.  Although his 1996 private records and his 1996 VA 
examination report indicate that he had no pain on motion, as 
noted, his current evidence shows objective findings of 
painful limitation of motion resulting in moderate functional 
impairment.  Accordingly, pursuant to the requirements of 
38 C.F.R. §§ 4.40 and 4.45, governing functional impairment, 
along with the criteria set out in Diagnostic Code 5292, the 
Board finds that the veteran has presented sufficient 
evidence to warrant an increase in his evaluation to 20 
percent.

While the medical evidence supports a 20 percent rating, 
there are not sufficient medical findings upon which to base 
a rating greater than 20 percent.  The veteran's limitation 
of motion has not been deemed severe, and he has not 
demonstrated listing of the whole spine, positive 
Goldthwait's sign, marked limitation of motion, irregularity 
of joint spaces or abnormal mobility on forced motion, as 
required for a 40 percent rating.  Consequently, the Board 
does not feel that a rating greater than 20 percent is 
appropriate at this time.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for recurrent low back 
strain is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

